Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 1 of 35

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CHEWY, INC.,

Plaintiff,
21-cv-1319 (JSR)
-y-
OPINION AND ORDER

 

INTERNATIONAL BUSINESS MACHINES
CORPORATION,
Defendant.

JED S. RAKOFF, U.S.D.Jd.

Now before the court is Chewy’s motion to dismiss four of the
five counterclaims of defendant International Business Machine
Corporation (“IBM”) for failure to state a claim under Fed. R.
Civ. P. 12(b) (6). ECF No. 32. The patents at issue each claim a
different improvement to web-based technologies.

After IBM sent Chewy a July 6, 2020 letter alleging that Chewy
infringed four of IBM’s patents by operation of its website,
Chewy.com, the parties exchanged letters and competing claim
charts for several months. Chewy then filed the instant action on
February 15, 2021, seeking a declaratory judgment of
noninfringement as to those four patents. On April 19, 2021, IBM
filed its answer along with counterclaims for infringement of those
same four patents. ECF No. 19. Then, on May 24, 2021, IBM filed
its amended answer and added a counterclaim for infringement of a

fifth patent. ECF No. 41. IBM attached twenty-four documents to
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 2 of 35

its amended answer and counterclaims, including the relevant
patents, infringement allegations it had sent to Chewy before this
case was filed, expert declarations about the inventiveness of
each of the claimed patents, and detailed patent infringement
contentions. ECF Nos. 41-1-41-24.

Chewy now moves to dismiss four of IBM’s infringement
counterclaims — as to U.S. Patent Nos. 9,569,414 (the “’414
patent”), 7,076,433 (the “’433 patent”), 6,704,034 (the “’034
patent”), and 7,496,831 (the “’831 patent”) — on two grounds.
First, Chewy argues that IBM does not plausibly allege infringement
of the ’414 and '’831 patents. Second, Chewy argues that each of
the four patent claims are invalid as abstract ideas under
35 U.S.C. § 101. Alternatively, Chewy argues that, if the Court
does not dismiss IBM’s counterclaim regarding the '443 patent, the
litigation as to that patent should be stayed pending the Patent
Trial and Appeals Board’s inter partes review of the patent. By
bottom-line order dated Aug. 4, 2021, the Court denied plaintiffs’
motion. ECF No. 61. This Opinion sets forth the reasons for that

order.

BACKGROUND
The patents at issue here claim various improvements to web-
based technologies. The claims of each of the four patents — the

‘414 patent, the ‘831 patent, the ‘034 patent, and the ‘443 patent
2
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 3 of 35

— are briefly summarized below. For purposes of a motion to
dismiss, the Court accepts all well-pleaded factual allegations in
the counterclaims as true and draws all inferences in favor of

IBM. Mills v. Polar Molecular Corp., 12 F.3d 1170, 1174 (2d Cir.

 

1993).

A. The '414 Patent

The '414 Patent describes a method for obtaining and
formatting web content. See ECF No. 41 at @I 41-43; '414 Patent,
ECF No. 41-3 at 9:4-17. Specifically, the '414 patent claims the
use of a single HTTP request to obtain separately stored data
(JavaScript objects) and formatting instructions (Javascript
functions). ECF No. 41 at II 41-42. Before the invention of the
‘414 patent, each combination of data and formatting had to be
stored in a separate JavaScript library. Id. at 7 36. If developers
wanted the same data in a different format, they had to create an
entirely new library. Id. Creating, maintaining, storing, finding,
and updating these libraries were time-consuming to developers.
Id. at 9@ 37. The libraries were a burden on the back-end systems,
because the data and formatting had to be stored together and took
up a lot of space on a single server. The inventors of the ‘414
patent addressed these problems by, first, separating the data
from the formatting functions. Id. at 9 38. Next, the patented

approach passes the data (a set of JavaScript objects) as a
3
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 4 of 35

parameter to a set of JavaScript functions that provide the
formatting. Id. Finally, the ’414 patent requires that this request
for a decoupled set of JavaScript objects and JavaScript functions
be contained in a single HTTP request. Id. at 7 42.

IBM alleges that Chewy infringes claims 1-3 and 5 of the '414
patent. ECF No. 41 at 9 94. Claim 1, which is representative of

the allegedly infringing claims, recites:

1. A method for formatting and serving web content, the method
performed by a processor comprising:
requesting a set of JavaScript objects and a set of
JavaScript functions in a single Hypertext Transfer
Protocol (HTTP) request; and
in response to the requesting:
obtaining the set of JavaScript objects that represents
dynamic JavaScript data; and
obtaining the set of JavaScript functions to format the
set of JavaScript objects, the set of JavaScript objects
being distinct from the set of JavaScript functions; and
formatting the set of JavaScript objects using the set
of JavaScript functions as a parameter; and
outputting at least a subset of the set of JavaScript
objects in a format determined by the set of JavaScript
functions.

‘414 Patent, ECF No. 41-9 at 9:4-10:3.

B. The ’831 Patent
The ’831 Patent claims a method for uncluttering hyperlinks
on a webpage. See ECF No. 41 at (If 62-63; '831 Patent, ECF No. 41-
9, 12:24-30. Specifically, the patented method unclutters
hyperlinks using a proximity policy that reformats hyperlinks by

looking at their spacing relative to other hyperlinks. See ECF No.
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 5 of 35

41 at 7 31. The inventors recognized that when numerous hyperlinks
were packed into a small area it became difficult for users to
interact effectively with the webpage. Id. at 9 62. For example,
a user might mistakenly click a blank space or the wrong hyperlink.
Id. One prior art solution involved using keystrokes to navigate
sequentially through the links on a given page. Id. Another
involved magnifying portions of the webpage. Id. But these
techniques were not intuitive. Id. The ’831 Patent preformats
hyperlinks using its hyperlink-based proximity policy before
showing the page to the user. See id. at 7 63. The proximity policy
might take into account, for example, the number of hyperlinks per
unit of measure on the page. Id. The proximity policy might also
define the vertical or horizontal spacing between two or more
hyperlinks using a number of points or pixels. Id. The result is
hyperlinks that are appropriately scaled to account for both the
display screen size and the amount of other clickable content on
the screen. See id.
IBM asserts that Chewy infringes claims 1-10 of the '831
patent. ECF No. 41 at 9 151. Claim 1 reads in full:
1. A computer implemented method in a computer system
for presenting a page, the method comprising:
receiving a page;
rendering the received page on a virtual display
to form a rendered page;

determining whether the rendered page falls
within a proximity policy;
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 6 of 35

responsive to determining that the rendered page
does not fall within the

proximity policy, reformatting the rendered page
on the virtual display to

fall within the proximity policy to form a
reformatted page, wherein the

proximity policy defines a minimal spacing
between links of a plurality of

Jinks within the page; and

presenting the reformatted page to a user.

’831 Patent, ECF No. 41-9 at 12:17-31. Claims 2-10 are

dependent on and limit Claim 1. Id. at 12:32-63.

Cc. The '034 Patent
The '034 Patent magnifies web content (“objects”) based on

the type of the content (e.g., text or images) being enlarged. ECF

 

No. 41 at FI 59-61; see '034 Patent, ECF No. 1-4 at 11:13-22. If
the cursor is moved over a portion of text, for example, the text
will be displayed in an increased font size. See '034 Patent, ECF
No.1-4 at 5:16-41. If the cursor instead hovers over an image, a
larger version of the image will be displayed. See id. at 5:42-
46. And if the pointer hovers over an audio object, its volume
will be increased. See id. at 7:22-25. The '034 patent recognizes
that tools were previously “available for magnifying portions of
the screen for a user.” Id. at 2:6-7. But these tools “magnif [ied]
a portion of the screen without regard for the type of content”

and performed magnification “using pixel amplification,” which

magnifies the text or image but does not improve its clarity. Id.
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 7 of 35

at 2:7-17. For this reason, pixel amplification frequently
produces blurry enlargements and “often does not increase the
readability of the text being magnified or the details of the
image.” Id.
IBM has asserted that Chewy infringes claims 1-2, 8, 11, 16-
20, 22, 29-30, 36, 39, 44-48, and 50-52 of the '034 patent. ECF
No. 41 at @ 133. Claim 1, which is the focus of Chewy’s argument
and the parties’ briefing,! recites:
1. A method in a data processing system for presenting
a set of objects on a display within the data processing
system, the method comprising:
responsive to detecting movement of a pointer over
an object within the set of objects,
identifying an object [type] for the object,
wherein the object type is one of a plurality of
object types,
and wherein more than one object in the set of
objects may have a same object type;
and magnifying presentation of the object based on

the object type of the object.

'034 Patent, ECF No. 1-4 at 11:13-22.

D. The '443 Patent
The '443 patent describes systems and methods relating to
associating search result items with similar or related

advertisements. See ECF No. 41 at @I 50-54; 7443 Patent, ECF No.

 

1 Chewy asserts that Claim 1 is representative; IBM disputes
that assertion based on its identification of dependent claims
with additional inventive concepts. For example, IBM cites claim
46, which is a means-plus-function claim for displaying the
image using a second bitmap size having more pixels than the
first bitmap size. ECF No. 55 at 27-29.

7
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 8 of 35

1-3 at 1:63-65. The '443 patent method specifically relies on a
user’s search results (rather than search queries) to determine
which ads to show the user. ECF No. 41 at @ 51. How does this work
in practice? First, a user performs a search. If the search returns
a result, the system searches for advertisements related to that
search result. IBM gives the example of a user who searches for
“washing machine” and gets three search results: WashMax,
CleanMaster, and HousePro. Id. The system then uses the information
contained in the “WashMax” search result to look for advertisements
related to that particular result. Id. The system could repeat the
ad search process for both the CleanMaster and HousePro results.
This approach to ad targeting stands in contrast to the “user
profiling” approach, which was prevalent when the '443 patent was
issued. Id. at @ 45. The user profiling approach extracted data
from a user’s browsing behavior on a particular site to determine
their interests. Id. The approach therefore targeted ads based on
a users’ past browsing activity on a site, as opposed to their
current search terms.

TBM has asserted that Chewy infringes claims 1-20 of the ’443
patent. ECF No. 41 at @ 115. Claim 5, which is representative,
recites:

1. A method of targeting at least one associated

advertisement from an Internet search having access to

an information repository by a user, comprising:

identifying at least one search result item from a
search result of said Internet search by said user;

8
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 9 of 35

searching for said at least one associated
advertisement within said repository using said at
least one search result item;
identifying said at least one associated
advertisement from said repository having at least
one word that matches said at least one search
result item;
and
correlating said at least one associated
advertisement with said at least one search
result item. .
5. A method of claim 1 further comprising:
Designating said at least one search result item
matched to said at least one associated
advertisement for subsequent selection by user.

‘443 Patent, ECF No. 1-3 at 8:5-17, 8:27-30. On March 15,
2021, the PTAB granted inter partes review for claims 1-7, 9-17,

19, and 20 of the ’443 patent.

LEGAL STANDARD

To survive a motion to dismiss, a complaint (or, here, a
counterclaim) must “state a claim to relief that is plausible on
its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). All factual
allegations are accepted as true and all inferences are drawn in
favor of the pleader. Mills, 12 F.3d at 1174. “The issue is not
whether a plaintiff [or, here, a counterclaimant] will ultimately
prevail but whether the claimant is entitled to offer evidence to

support the claims.” County of Suffolk, N.Y. v. First Am. Real

 

Estate Solutions, 261 F.3d 179, 187 (2d Cir. 2001). In addition to
the pleading, courts may also consider: (1) facts subject to

judicial notice; (2) documents incorporated in the pleading by
9
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 10 of 35

reference; or (3) documents integral to the pleading. Chambers v.

Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).

 

ANALYSIS

I. IBM Plausibly Alleged Infringement of the ‘414 and ‘831
Patents

A. The ‘414 Patent

Chewy contends that IBM has not plausibly alleged
infringement of the '414 patent, arguing that IBM is wrong about
how Chewy’s website works, and that, if the Court takes Chewy’s
explanation of its JavaScript code as true, Chewy’s website does
not infringe IBM’s ’414 patent. Specifically, Chewy argues that
its code deploys three separate HTTP requests, not the single
request for JavaScript objects and functions that is the core of
the ‘414 patent. But this is an argument for further down the
line. IBM has alleged that Chewy’s website does the single
request that the ‘414 patent protects. See ECF No. 41 at 7 40
(“Chewy’s request for ‘a set of JavaScript objects anda set of
JavaScript functions’ is in a single HITP request.”). IBM also
attached to its counterclaims infringement contentions that
chart each element of the asserted claim with screenshots from
Chewy’s website, excerpts of code, and detailed factual
allegations. See ECF No. 41-20. The infringement contentions

identify HTML in Chewy’s website that is purportedly responsive

10
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 11 of 35

to a single HTTP request to obtain both JavaScript objects and
functions. Id. at 4. The infringement contentions also identify
internal requests between Chewy’s servers that, IBM alleges,
infringe the '414 patent but are inaccessible to IBM before
discovery. See id. at 17; ECF No. 55 at 9.

The Court finds that IBM’s infringement contentions as to
the ’414 patent are more than sufficient to meet the
plausibility pleading standard applicable at this stage in the
litigation. And where a factual dispute remains, resolving the
question of how the code works in practice is not appropriate at
the motion to dismiss stage. Accordingly, Chewy’s motion to
dismiss as inadequately pleaded IBM’s counterclaims as to the

'414 patent is denied.

B. The ‘831 Patent

Chewy also alleges that IBM has not adequately pleaded
infringement of the ’831 patent. Specifically, Chewy contends that
IBM does not allege infringement of the “virtual display” claim
term. The Court disagrees. IBM exceeds what is required to
plausibly allege that Chewy infringes the ’831 patent by attaching
detailed infringement contentions to its counterclaims. See ECF
No. 41-24. As to the virtual display claim language, IBM’s
infringement contentions allege not only that “Chewy renders the

received page on a virtual display to form a rendered page,” as
11
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 12 of 35

required for infringement, id. at 8, but that it does so “by, for
example, generating the data necessary to render the received page,
including HTML, JavaScript, JSON files, images, and other data,
and sending said data in HTTP Responses to Chewy users’ computers
and mobile devices,” id. at 10. At this stage, the inquiry ends
here. IBM’s plausible allegations prevent dismissal of the ’831
counterclaim. Accordingly, Chewy’s motion to dismiss as
inadequately pleaded IBM’s counterclaim as to the ’831 patent is

denied.

II. Patent Invalidity Under Section 101 of the Patent Act
Patent invalidity is addressed by Section 101 of the Patent
Act. See 35 U.S.C. § 101. Section 101, which defines the subject
matter eligible for patent protection, has long been held to
contain certain implicit exceptions: laws of nature, natural
phenomena, and abstract ideas are not patentable. Mayo

Collaborative Servs. v. Prometheus Labs, Inc., 556 U.S. 66, 70

 

(2012). Courts determine whether such an exception applies using
a two-step test first laid out in Mayo and re-affirmed in Alice

Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 217-18 (2014).

 

At step one, the court must determine whether the claims at
issue are “directed to” one of the patent-ineligible concepts.
Alice, 573 U.S. at 217. If so, then the court proceeds to step

two, at which the court searches for an “inventive concept” that

12

 

 

 

 

 

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 13 of 35

ensures that the claim in practice amounts to “significantly more”
than a patent ineligible concept. Id. This formulation makes clear
that “the first stage filter is a meaningful one, sometimes ending

the § 101 inquiry.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d

 

1350, 1353 (Fed. Cir. 2016). But both steps “involve overlapping
scrutiny of the content of the claims” and there “can be close
questions about when the inquiry should proceed from the first
stage to the second.” Id. The Federal Circuit thus describes the
first Alice step as “looking at the ‘focus’ of the claims, their
‘character as a whole,’” and the second step, where reached, as
“looking more precisely at what the claim elements add.” Id.

If there are claim construction disputes that arise where
Alice is applied at the motion to dismiss stage, the court may
either adopt “the non-moving party’s constructions” or “resolve
the disputes to whatever extent is needed to conduct the § 101
analysis, which may well be less than a full, formal claim

f

construction.” Aatrix Software, Inc. v. Green Shades Software,

 

Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018).

 

Chewy contends that the claims of the ‘414, 831, ‘034, and
‘443 patents are patent ineligible under Section 101. Chewy argues
that these claims are directed toward abstract ideas and do not
contain any inventive concepts, and therefore fail Alice’s two-
step eligibility test. For the reasons that follow, the Court

disagrees.
13
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 14 of 35

A. The ‘414 Patent

Briefly, the ‘414 patent describes a method for obtaining
and formatting web content, using a single HTTP request to
obtain separately stored data (JavaScript objects) and
formatting instructions (Javascript functions). ECF No. 41 at
(i 41-42. This approach solves previous challenges with having
to maintain multiple JavaScript libraries of every object-
function combination, which were difficult to maintain and
required a great deal of storage space. As previously noted, the
inventors of the ’414 patent addressed these problems by, first,
separating the data from the formatting functions. Id. at @ 38.
Next, the patented approach passes the data (a set of JavaScript
objects) as a parameter to a set of JavaScript functions that
provide the formatting. Id. Finally, the '414 patent requires
that this request for a decoupled set of JavaScript objects and
JavaScript functions be contained in a single HTTP request. Id.
at @ 42.

1. Alice Step One

In cases involving computer innovations, like this one, “the
first step in the Alice inguiry . . . asks whether the focus of
the claims is on the specific asserted improvement in computer

capabilities.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335

 

(Fed. Cir. 2016). An asserted improvement in computer

functionality must have “the specificity required to transform a
14
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 15 of 35

claim from one claiming only a result to one claiming a way of

achieving it.” Ancora Techs., Inc. v. HTC Am., Inc., 908 F.3d 1343,

 

1349 (Fed. Cir. 2018). If the focus of the claims is “instead, on
a process that qualifies as an ‘abstract idea’ for which computers
are invoked merely as a tool,” the claims fail at Alice step one.
Enfish, 822 F.3d at 1336. Chewy argues that the ’414 claims fall
into the latter category. Chewy urges the court to view the claims

f

as directed to “obtaining and formatting requests,” an abstract
idea that is not rendered patentable simply by limiting its

application to JavaScript. See buySAFE, Inc. v. Google, Inc., 765

 

F.3d 1350, 1355 (Fed. Cir. 2014) (“[A]n attempt to limit the use
of the abstract ... idea to a particular technological
environment . . . has long been held insufficient to save a claim

in this context.”).

Attempting to demonstrate that the ’'414 patent is directed to
an abstract idea, Chewy analogizes the claims to a merchant who
stocks unpainted doors and, in response to a customer’s request
for a door of a certain color, paints it whatever color the
customer desires. But this analogy ignores the computer-specific
nature of the claims. Each and every element of the challenged
Claims is limited to a computer-specific action. Use of a single
HTTP request, for example, makes no sense outside of the computer
context. Even viewing the claims abstractly, considering their

practical effect rather than the limitation to the specific
15
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 16 of 35

technology itself, the analogy still does not line up. Whereas
JavaScript objects are dynamic data, such as an item’s price or
rating, the door in Chewy’s analogy never changes. And the paint
(the analogy to the JavaScript function) is just paint; it is not
adapted to different inputs the way that JavaScript functions are.
If the paint color is blue, the door will be painted blue.
Formatting does not depend on -- is not a “function” of -- which
door the customer receives.

Chewy’s citations to Tenstreet, LLC v. DriverReach, LLC and

 

Encyclopaedia Britannica, Inc. v. Dickstein Shapiro LLP are

 

unavailing. Both are prototypical examples of claims that use
computers “merely as a tool,” Enfish, 822 F.3d at 1336, and are
distinguishable from the computer-specific claims in the r4la4
patent. In Tenstreet, the Federal Circuit invalidated a patent for
the “peer-to-peer sharing of job applicant verification data” over
a computer network. 826 F. App’x 925, 926 (Fed Cir. 2020). In

Encyclopaedia Britannica, the district court invalidated patents

 

for, respectively, “a computerized encyclopedia containing both
textual articles and graphical images” and an interactive
“computerized map system.” 128 F. Supp. 3d 103, 106 (D.D.C. 2015),
aff’d, 653 F. App’x 764 (D.C. Cir. 2016). The peer-to-peer data
sharing patent in Tenstreet claimed “no technological improvement
beyond the use of a generic computer network.” 826 F. App’ x at

962. The encyclopedia and map patents in Encyclopaedia Britannica

 

16

‘
a
g
€
e
&
=
b
t

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 17 of 35

merely computerized existing approaches to presenting information—
for example, showing a zoomed~in portion of a map. 128 F.Supp at
112. None of the patents at issue in these cases could reasonably
be portrayed as a “specific asserted improvement in computer
capabilities.” Enfish, 822 F.3d at 1335.

Where, by contrast, inventions solve computer-specific
problems, the Federal Circuit has routinely held that the patents
are not abstract - and therefore are patent eligible —- under Alice

step one. See Uniloc USA, Inc. v. LG Elecs. USA, Inc., 957 F.3d

 

1303, 1307 (Fed. Cir. 2020) (collecting cases). “fO]vercoming a
problem specifically arising in the realm of computer networks” is

patent eligible. Id. (quoting DDR Holdings, LLC v. Hotels.com, 773

 

F.3d 1245, 1257-59 (Fed. Cir. 2014)); see also Visual Memory LLC

 

v. NVIDIA Corp., 867 F.3d 1253, 1259-60 (Fed. Cir. 2017) (holding
patent eligible claims “focus[ed] on a ‘specific asserted
improvement in computer capabilities,’” namely the accommodation
of different types of processors without compromising
performance); Core Wireless Licensing S.A.R.L. v. LG Electronics,
Inc., 880 F.3d 1356, 1359-63 (Fed. Cir. 2018) (holding patent
eligible claims directed to an improved user interface that enabled
users to more quickly access stored data and programs in small-
screen electronics).

The '414 patent was designed specifically to resolve the

problem in prior uses of JavaScript requiring the development of
17

 

 

 

 

 

 

 

 

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 18 of 35

multiple JavaScript libraries to hold combination of formatting
and content: the multiple libraries problem. ECF No. 41 at @ 41;
ECF No. 41-11 at 7 35. This problem was computer-specific; it arose
from the difficulties associated with developing, maintaining,
storing, and retrieving large amounts of computer code. See ‘414
Patent, ECF No. 41-3 at 1:42-2:9. The '414 patent further focuses

on a specific means or method that improves the relevant

technology.” McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d

 

1299, 1314 (Fed. Cir. 2016). Far from claiming the broad, abstract
idea of “obtaining and formatting requests,”* the '414 patent does
not even cover all methods of “obtaining and formatting requests”
to overcome the multiple libraries problem in JavaScript. See ECF
No. 41-11 at 14-17 (describing five alternative methods of solving
the multiple libraries problem). The ‘414 patent covers only a
specific mechanism, which involves, first, “decoupling” the
content from the formatting, then requesting the decoupled set of

content and formatting in a single HTTP request, and finally

 

2 Although step one looks broadly at the “character” and “focus
of the claims, see Elec. Power, 830 F.3d at 1353, describing the
concrete claims of the ’414 patent at such a high level of
abstraction would risk letting exceptions to Section 101 swallow
the rule, see Alice, 573 U.S. at 217 (noting that “we tread
carefully in construing this exclusionary principle [of laws of
nature, natural phenomena, and abstract ideas] lest it swallow all
of patent law”); cf. Diamond v. Diehr, 450 U.S. 175, 189 n.12
(1981) (cautioning that overgeneralizing claims, “if carried to
its extreme, make[s] all inventions unpatentable because all
inventions can be reduced to underlying principles of nature which,
once known, make their implementation obvious”).
18

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 19 of 35

obtaining the content and formatting directly in response to the
HTTP request. ECF No. 41-11 18-19. As such, the Court finds that,
for the purpose of this motion to dismiss, the '414 patent is
patent eligible under Alice step one. Because the claims are not
directed to an abstract idea, the court need not reach Alice step
two. McRO, Inc., 837 F.3d at 1312. Chewy’s motion to dismiss IBM’s
counterclaim as to the ‘414 patent on grounds of invalidity is

thus denied.

B. The ‘831 Patent

Briefly, the ‘831 patent unclutters hyperlinks using a
proximity policy that reformats hyperlinks by looking at their
spacing relative to other hyperlinks. ECF No. 41 at G 31.
Otherwise, users face challenges navigating webpages with multiple
hyperlinks if they are using a small screen or have any visual
impairments. Id. at 9 62. The ’831 Patent preformats hyperlinks
using its hyperlink-based proximity policy before showing the page
to the user. See id. at 7 63. The proximity policy might take into
account, for example, the number of hyperlinks per unit of measure
on the page. Id. The proximity policy might also define the
vertical or horizontal spacing between two or more hyperlinks using
a number of points or pixels. Id. The result is hyperlinks that

are appropriately scaled to account for both the display screen

19

or
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 20 of 35

size and the amount of other clickable content on the screen. See
id.
1. Alice Step One
Chewy first argues that the '831 patent is directed to the
abstract idea of uncluttering documents based on spacing between

content.3 To locate a potentially abstract idea, we look to the

actual language of the claims, Accenture Glob. Servs., GmbH v.

 

Guidewire Software, Inc., 728 F.3d 1336, 1345 (Fed. Cir. 2013)

 

(“The important inquiry for a § 101 analysis is to look to the
claim.”). On their face, the claims are drawn to the concept of
“uncluttering,” i.e., appropriately spacing out content. Without
purporting to construe the claims, the steps of claim 1 require
(1) receiving the page; (2) rendering the page on a virtual
display; (3) determining if the page is cluttered; (4) reformatting
the page if it is cluttered, specifically using a “proximity policy
[which] defines a minimal spacing between links”; and
(5) presenting the reformatted page to the user. These are generic
steps for recognizing an untidy mass of content, or clutter, and
rearranging it so it is more appropriately Spaced out.

“TA]ttempting to limit the use of [the idea] to a particular

 

3 Chewy mistakenly characterizes the '831 patent as applying
to “documents,” when it in fact covers spacing protocol for
uncluttering any “page” on the web, see '831 Patent, ECF No. 41-
9 12:17-31. However, this does not save the patent claims from
being directed toward an abstract idea.

20

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 21 of 35

technological environment,” or to web pages, or through the
inclusion of computer-specific terms like “page,” “virtual
display,” and “links,” does not make the claims non-abstract. See
buySAFE, 765 F.3d at 1355 (citing Alice, 573 U.S. 222-23).
Comparing Claim 1 with the abstract claim in Ultramercial,

Inc. v. Hulu, LLC is illustrative. 772 F.3d 709, 715 (Fed. Cir.

 

2014). In Ultramercial, the Federal Circuit recognized that
displaying results in response to the abstract processes of
collecting and analyzing information is itself abstract. 772 F.3d
at 715. The patent-in-suit listed eleven steps for presenting an
ad before delivering free content. Id. Key steps included receiving
the media, selecting an ad after consulting an activity log to
determine whether the ad has been played less than a certain number
of times, and offering the media to the consumer in exchange for
watching the selected ad. Id. Claim 1 of the '831 patent is highly
similar in its level of specificity. See '831 Patent, ECF No. 41-
9 at 17-31. It first “receives” a particular type of content, then
“determines” what to do with that content by consulting and
applying specific parameters (replacing the activity log in the
Ultramercial claim with a proximity policy), and finally displays
the content to the user in accordance with those parameters. Both
ordered combinations of steps “recite[] an abstraction - an idea,
having no concrete or tangible form.” See Ultramercial, 772 F.3d

at 715.
21
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 22 of 35

Claims 2-10 face the same deficiency as claim 1, on which
they depend. Despite representing further attempts to limit claim
1 to specific technical environments, they do not change the focus
of claim 1. Each remains “directed towards” the abstract idea of
spacing out content. See ’831 Patent, ECF No. 41-9 at 12:17-63.

¢

“[A]ny novelty in implementation of the idea,” whether contained
in Claim 1 or in its dependent claims, “is a factor to be considered
only in the second step of the Alice analysis.” See Ultramercial,
772 F.3d at 715. Thus, IBM’s arguments that the ‘831 claims include
inventive concepts for implementing the idea of uncluttering
content are discussed below.

Attempting to portray the ‘’83l1 Patent as a non-abstract
improvement in computer functionality, IBM argues that the '831
patent solves the computer-specific problem of fitting hyperlinks
onto a small screen. IBM notes that this problem became
particularly acute when people began using their phones to browse
the web. Id. But the spacing issue that the '831 patent resolves
is not unique to small screens. The problem of fitting items into
a small space is far from computer-specific. Although Chewy does
not offer a real-world analogy for the ’831 patent, the analogs
abound. People re-arrange objects to more appropriately fit small
spaces all the time, for example, by changing the line and word
spacing in a resume to fit a single page. Nor are the methods

claimed by the '831 patent specific to smail screens. The claims’
22
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 23 of 35

broad language seeks to patent a method for uncluttering that is
applicable to every webpage. Unlike the ’414 claims and others
found non-abstract in prior cases, the claim does not recite an
improvement to a particular computer technology. Accordingly, for
purposes of this motion to dismiss, the Court finds that the ’831
patent claims are, in Alice’s framing, “directed towards” an
abstract idea. See Alice, 573 U.S. at 21/.
2. Alice Step Two

Our inquiry does not, however, end there. Although the focus
of the ’831 patent claims is an abstract concept, at step two we
“look[] more precisely at what the claim elements add.” Elec. Power
Grp., 830 F.3d at 1353. The '831 patent claims could contain
“inventive concepts” that render them patentable depending on how
the claim terms are construed. Claim 1, for example, requires
rendering the page on a “virtual display.” The virtual display
limitation could be inventive if construed in a way that transforms
the claims into a “specific asserted improvement in computer
technology.” See Enfish, 822 F.3d at 1327. Claims 2 and 7 implement
the decluttering method in claim 1 using a specific combination of
computer technologies, namely, HTML and “cascading style sheet
information.” ’831 Patent, ECF No. 41-9 at 12:32-34, 12:49-52.
Claims 4 and 5 apply the steps in Claim 1 to a “markup language

document.” Id. at 12:39-44.

23

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 24 of 35

Although the Court is skeptical that the limitations on claims
2-10 would amount to more than an “attempt to limit the application
of the idea to a specific technological environment,” it 1s
possible that the computer-specific components of the claim,
depending on how they are construed, could demonstrate that each
claim has “the specificity required to transform a claim from one
claiming only a result to one claiming a way of achieving it.”
Ancora Techs., 908 F.3d at 1349. The '831 patent claims could
amount to “significantly more” than the patent ineligible concept )
towards which they are directed. See Alice, 573 U.S. at 217.

These claim construction issues do not necessarily prevent
the court from proceeding with the analysis under Alice step two.
The court could adopt “the non-moving party’s constructions” or
“resolve the disputes to whatever extent is needed to conduct the
§ 101 analysis.” Aatrix, 882 F.3d at 1125. However, given that
neither party had asked for a specific construction of each of the
terms in the '831 patent, the Court finds that these issues are
best addressed after claim construction. Accordingly, Chewy’s
motion to dismiss IBM’s counterclaim as to the ’831 patent as

patent ineligible is denied at this stage.

C. The ‘034 Patent
Briefly, the ‘034 patent magnifies web content (“objects”)

based on the type of the content (e.g., text or images) being

PEN “ames te te gto MAE TNT tees, sts mets natnee START BE aS TEES eves PP ARE

24

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 25 of 35

enlarged. ECF No. 41 at @@ 59-61; see '034 Patent, ECF No. 1-4 at
11:13-22. If the cursor is moved over a portion of text, for
example, the text will be displayed in an increased font size, see
‘034 Patent, ECF No. 41-7 at 5:16-41, if the cursor instead hovers
over an image, a larger version of the image will be displayed,
see id. at 5:42-46, and if the pointer hovers over an audio object,
its volume will be increased. See id. at 7:22-25. Chewy asserts
that Claim 1 is representative; IBM disputes that assertion based
on its identification of dependent claims with additional
inventive concepts. For example, IBM points to claim 46, which is
a means-plus-function claim for displaying the image using a second
bitmap size having more pixels than the first bitmap size.

For the reasons that follow, for purposes of this motion to
dismiss, the Court finds that ’'034 patent claims are not
directed toward an abstract idea of magnification, but instead
are patent eligible as a specific improvement to a computer
graphical user interface.

1. Alice Step One

Chewy argues that the ‘034 patent is directed to the abstract
idea of magnifying content based on its type, only requiring,
generically, (a) detecting the “object type” located at the pointer
and (b) magnifying the object. Chewy argues that the independent
claims of the ‘034 patent lack any detail about how the method is

performed and do not recite any of the magnification “techniques”
25

 

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 26 of 35

that are part of IBM’s expert declaration regarding the patent
content. Chewy adds that the dependent claims merely narrow the
claim scope to specific object types or contexts without providing
any technical detail about how they are performed. Chewy argues

that this is thus like Move, Inc. v. Real Est. All. Ltd., in which

 

the court found the patent claims were directed toward an abstract
concept where the method included a step that zoomed in on maps to
identify available real estate. 721 F. App’x 950, 957 (Fed. Cir.
2018).

But that analogy is unavailing: the zoom function at issue in
the claim in Move, Inc. was just one step of a patent claim that
was in actuality implementing, with a computer, a real estate
practice of identifying available properties. The claim at issue
in Move, Inc. was not an improvement to any technology itself, and
was certainly not directed to improving how the technology executes
a zoom function in a more useful way, as the ‘034 patent does here.

IBM argues that the ‘034 patent improves a computer graphical
user interface by magnifying objects in an unconventional way;
where prior conventional techniques worked like a physical
magnifying glass, the techniques in the ‘034 patent magnify content
based on object type based on detecting the movement of the pointer
over an object and monitoring for a change in focus. ECF No. 55 at
23-24. IBM argues that this is a claim “directed to an improved

user interface for computer devices” and thus patent eligible. Id.
26

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 27 of 35

at 24-26. Comparison to the claims in Core Wireless is instructive.
880 F.3d at 1362-63. In Core Wireless, the court considered claims
that were directed to a particular manner of summarizing and
presenting information on electronic devices that represented an
alternative to conventional user interface methods. 880 F.3d at
1360. While the claims in Core Wireless dealt with the display of
a user screen, they were similarly directed at improving the user
interface on electronic devices, which the ‘034 patent does here
through a method in the data processing system that allows more
nuanced and automatically responsive zoom features.

IBM asserts that until claim construction resolves disputes
about terms like “object type,” resolution of the patent
eligibility question at the pleadings stage is inappropriate.
Chewy argues that regardless of how “object type” is construed,
the ‘034 patent claims would have to be more specific about how
the magnification occurs, which they do not do. The Court agrees
with IBM. Chewy’s motion to dismiss IBM’s counterclaim as to the
‘034 patent on the ground that the patent is invalid is thus

denied.

D. The ‘433 Patent
Briefly, the 7443 patent describes systems and methods
relating to associating search result items with similar or related

advertisements. See ECF No. 41 at FI 50-54; '443 Patent, ECF No.
27
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 28 of 35

1-3 at 1:63-65. The '443 patent method specifically relies on a
user’s search results to determine which ads to show the user. ECF
No. 41 at @ 51. The system uses the search results to look for
advertisements related to that particular result, rather than
using only the ads related to the search queries themselves or
relying on any kind of user profile to identify advertisements.

Id.

1. Alice Step One

Chewy argues that claim 5 incorporates independent claim 1
and is representative of all the asserted claims of the ‘443
patent, and that claim 5 is directed to the abstract idea of
targeting advertising based on search results. Chewy also argues
that claim 5 is too general and thus not directed to a specific
improvement to the functioning of any software, hardware, or
technology.

IBM counters that the claims of the ‘443 patent are directed
to a specific way to improve targeted advertising and describe how
ad targeting happens. IBM distinguishes various cases involving
online advertisements as not patent eligible because they did not
address specific technical solutions, i.e., they did not describe
how advertisements were targeted, unlike here, where IBM argues
the claims describe how the ad targeting happens, by correlating

search results with advertisements using keywords. IBM instead

28
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 29 of 35

analogizes to claims found patent eligible in Packet Intelligence

 

LLC v. NetScout Sys., Inc., because they involve correlating

 

information in a nonconventional way, 965 F.3d 1299, 1307-10 (Fed.
Cir. 2020). As IBM describes it, both sets of claims extract
information from a particular type of data, match that information
with a database, and use that process to solve a technical problem

in a new way. Chewy argues that the claims in Packet Tntelligence

 

described in much greater detail how the patent implemented the
technical solution at issue there, and that, in contrast, the
generic terms used in the ‘443 claims are insufficient descriptions
to survive Alice step one. IBM counters by pointing to various
terms in different claims that are specific to the technology:
“information repository,” “user identifier,” “URL
identifier,” “off-line batch process,” and “true/false
designator.”

In Packet Intelligence, in contrast, the problem solved by

 

the patent claims was technological in itself, namely, network
security. Here, the problem to be solved is an advertising success
problem, not a technological one. Finding a new (albeit
technological) way to provide users with more ads they might be
interested in is not solving a technological problem. Chewy focuses
on the lack of specificity in the ‘443 patent claims, but even
minimal detail in the claim limitations themselves is not alone

fatal on Alice step one. For example, in SRI Int’1l, Inc. v. Cisco

 

29

DBMS ER CMRI Seat Sorgen a a eT PR

@

 

 

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 30 of 35

Systems, Inc., the claims recited general steps for network
monitoring, with minimal detail present in the claim limitations
themselves; however, the court found that the claims were not
directed to an abstract idea because they were “necessarily rooted
in computer technology in order to solve a specific problem in the
realm of computer networks.” 930 F.3d 1295, 1301-03 (Fed. Cir.
2019). The Court is, however, not convinced that IBM’s ‘443 patent
claims are necessarily rooted in computer technology in order to
solve a specific problem in the technology of web advertising. The
claims in SRI may have similarly lacked detail, but they did
include technical terms necessarily identifying the method as a
technological solution to a technical problem.

The Court agrees with Chewy that the ‘443 patent claims lack
specificity. Despite IBM’s arguments that this is an innovative
and unconventional approach to identifying ads based on search
results rather than search queries, the claims themselves do not
describe a technical solution to a technical problem. While the
‘443 patent claims are therefore directed toward an abstract
concept, the Court then considers whether they contain inventive

concepts under Alice step two.

2. Alice Step Two
Although the focus of the ’443 patent claims is an abstract

concept, at step two we must “look[] more precisely at what the

30
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 31 of 35

claim elements add.” Elec. Power Grp., 830 F.3d at 1353. A claim
contains an inventive concept if it “include[s] additional
features” that are more than “well-understood, routine,
conventional activities.” Alice, 573 U.S. at 221, 225. When “[t]he
claim language does not provide any specific showing of what is
inventive about the [limitation in question] or about’ the
technology used to generate and process it,” the claims do not
satisfy Alice’s second step. Move, Inc., 721 F. App’x at 957.

Most of IBM’s arguments are directed toward the ‘443 patent
claims’ unconventional approach to internet advertising. IBM
points to its expert declaration of how the claim techniques
function, explaining the benefits as compared to previous
approaches to targeted advertising in e-commerce. ECF No, 55 at
19-22. Whether this declaration can properly be considered on the
instant motion is problematic, but the Court need not reach this
issue, because what IBM needs to point to is the claim limitations
themselves, which must show something of what is inventive about
the limitation or the technology used to generate and process it.
See Move, Inc., 721 F. App’ x at 957.

Chewy argues that the claims do not contain inventive concepts
where they simply recite routine functions of “identifying,”
“searching,” “correlating,” and “designating” information. Chewy
compares these patent claims to In re Morsa, where the

representative claim described targeting advertisements for a user
31

 

 

 

 

Sey ie Re

 

 

 

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 32 of 35

and using a bidding system to select which ad would be
displayed — essentially just tacking on that these advertising
techniques would be done “at/by the computer system over a
network.” 809 F. App’x 913, 915-18 (Fed Cir. 2020). The claims at
issue in the ‘443 patent, however, do not simply describe
conventional ad technigues and then tack on that they will be
executed with a computer or with Internet technologies. In re Morsa
is thus not an apt comparison.

More broadly, the Alice step two issue here is hard to resolve
prior to claim construction, especially where IBM argues that the
claim terms in sequence and taken together constitute the inventive
concept. Depending on the construction of the claim terms, it is
possible that the method in the claim technologically implements
this function in an unconventional way. That would be enough to
find that the claim limitations add inventive concepts so as to
make this patent eligible. The '443 patent claims could contain
“inventive concepts” that render them patentable under Alice step
two, depending on how the claim terms are construed. The Court
thus elects not to resolve these issues prior to full claim
construction and without the benefit of the parties’ briefing on
claim construction. Accordingly, Chewy’s motion to dismiss IBM’s
counterclaim as to the‘443 patent on grounds of invalidity is

denied at this stage.

32

 

 

 

 
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 33 of 35

III. Staying Litigation With Regard to the ‘443 Patent
Finally, Chewy moves to stay litigation with regard to the
‘443 patent based on the IPR proceeding before the PTAB, which
was granted on March 15, 2021, regarding 18 of the asserted 20
claims of the '443 patent. Courts consider three factors in
determining whether it is appropriate to stay proceedings
pending resolution of IPR proceedings: “(1) whether a stay will
simplify the issues in question and trial of the case; (2) the
stage of the proceedings; and (3) whether a stay will prejudice

the nonmoving party.” Rovi Guides, Inc. v. Comcast Corp., 2017

 

WL 4876305, at *3 (S.D.N.Y. 2017).

Comparison to Intell. Ventures II L.L.C. v. JP Morgan Case &

 

Co. is instructive. 2014 WL 10919562, at *3 (S.D.N.Y. 2014). The
court denied the request to stay the case pending the PTAB’s
resolution of the IPR proceeding on similar facts to this case:
the IPR proceeding concerned only one of the five patents in the

case and the alleged infringer was not party to the IPR proceeding.

Id. In Intell. Ventures II, however, the case had progressed

 

further than in this case, where the court had conducted a claim
construction hearing and most written discovery had been
completed. The court reasoned that all factors weighed against
granting a stay. Here, Chewy requests a stay only as to the ‘443

patent, not as to the entire case, but Intell. Ventures II is

 

nevertheless useful. The parties in this case have only just
33
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 34 of 35

exchanged proposed claim constructions, claim construction
briefing will close September 2, 2021, and the claim construction
hearing itself is scheduled for September 17, 2021. Thus, the
second factor, the stage of the proceedings, does not weigh against

a stay as strongly as in Intell. Ventures II. But the other factors

 

do weigh against a stay, for the reasons outlined in Intell.
Ventures II. An IPR can take up to 18 months in the PTAB followed
by two years of appellate review in the Federal Circuit. As the

court in Intell. Ventures II noted, an up to three-year stay as to

 

one of five patents in this case does not streamline the case,
particularly where the streamlining effect after three years is
only speculative.

In contrast, the court granted a stay in Rovi where four of
five patents at issue in the case were subject to IPR proceedings
(compared to one of five in this case), the alleged infringer was
also party to the IPR proceedings (and would thus be limited in
the arguments it could make following resolution of the IPR, unlike
Chewy here), and there was no undue prejudice where the parties
were not primarily marketplace competitors, even though the
parties had already fully briefed the issue of claim construction
(which weighed against a stay, and would not weigh against a stay
as strongly in this case). 2017 WL 4876305, at *3-*5.

An up to three-year stay as to one of five patents in this

case does little to streamline the matter, particularly where the
34
Case 1:21-cv-01319-JSR Document 66 Filed 08/23/21 Page 35 of 35

streamlining effect after three years is only speculative.
Furthermore, any effect is necessarily incomplete where the IPR
does not concern all asserted claims of the patent and where Chewy
is not a party to the IPR and thus not limited or precluded
concerning any pleading or argument it wants to make. As such,
Chewy’s motion to stay litigation with respect to the ‘443 patent

is denied.

CONCLUSION
For the reasons above, the Court held by bottom-line order on
August 04, 2021 that Chewy’s motion to dismiss is denied in full.

ECF No 61.

The Clerk is directed to close the entry at docket number 49.

 

SO ORDERED.
Dated: New York, NY CVA iff
August 23, 2021 GES S. RAKOFF, U.S.D.J.

35
